
	
		II
		110th CONGRESS
		1st Session
		S. 1688
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2007
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to extend the time
		  limit for the use of education assistance by members of the Selected Reserve
		  and members of the reserve component supporting contingency operations and
		  certain other operations.
	
	
		1.Short titleThis Act may be cited as the
			 Higher Education Opportunity for Our
			 National Guard and Reserve Soldiers Act.
		2.Extension of
			 time limit for use of educational assistance by members of the Selected Reserve
			 and members of reserve component supporting contingency operations and certain
			 other operations
			(a)Members of
			 selected reservesSection 16133(a) of title 10,
			 United States Code, is amended by inserting that is ten years after the
			 date on which after on the date.
			(b)Reserve
			 component members supporting contingency operationsSubsection
			 (a) of section 16164 of title 10, United States Code, is amended to read as
			 follows:
				
					(a)Except as provided in subsection (b), the
				period during which a person entitled to educational assistance under this
				chapter may use such person’s entitlement expires on the date that is ten years
				after the date on which the person is separated from the Selected Reserve or
				the Ready
				Reserve.
					.
			(c)Inapplicability
			 to certain personsThe amendments made by this section shall not
			 apply with respect to any person who is discharged or released from the Armed
			 Forces under dishonorable conditions. For purposes of the administration of
			 chapter 1606 or 1607 of title 10, United States Code, with respect to any such
			 person, the provisions of subsection (a) of section 16133 of such title or
			 subsection (a) of section 16164 of such title, as applicable, as in effect on
			 the day before the date of the enactment of this Act, shall apply to such
			 person.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to a person who is eligible for benefits under chapter 1606 or 1607 of title
			 10, United States Code, on January 1, 2007, or becomes eligible for such
			 benefits after that date.
			
